Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Jan. 20, 2022 has been received and entered.
Currently, Claims 1, 4-12, and 14 are pending.  Claims 1, 4, 7-12 and 14 are examined on the merits.    Claims 5-6 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The Japanese document JP2016-087886 has been received and entered on June 15, 2017.

Election/Restrictions
Claims 5-6 are withdrawn because they are directed to nonelected species. Applicant timely traversed the restriction (election) requirement in the reply filed on 
May 21, 2019. 
Applicant's election with traverse of glycerol, sorbitol in the reply filed on May 21, 20i9 is acknowledged. The traversal is on the ground(s) that the species have common properties or characteristics and there is no burden to search all the species. This is not found persuasive because a search of one group is not coextensive with the search of the other groups. Thus, it would be burdensome to search the entire claims.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2019, April 26, 2017 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claim Rejections - 35 USC § 112

Claims 1, 4, 7-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1 and 7, the term “mass” is indefinite because mass is an inherently part of the ingredient does not change.  The weight can be changed but not the mass.  Please amend.

Response to Arguments
Applicant argues that the term “% mass” is not indefinite.
In response to Applicant’s argument, solids are usually expressed as percentage weight.  Mass is not a unit of measurement for weight.  Weight changes with gravity.  Mass is the atomic number of the compound.  Please amend.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doumani (US 4073412) in view of Rukmini et al. (2012, International Food Research Journal, 19: 259-264), Holscher et al. (US 4818553), Rostro et al (US 2014/0114231 A1), and Owen et al. (US 5444041).
	 
Doumani teaches a water-in-oil lecithin emulsion composition with lecithin (Claim 1), glycerol, sorbitol (Claim 8) as the co-emulsifier, coconut oil (Claim 14). The powdery mixture would inherently occur when little oil is used and little emulsifier is used with lecithin, which is a solid. The process of making a water-in-oil lecithin emulsion composition with lecithin, glycerol, sorbitol as the co-emulsifier, coconut oil would require a production method in Claim 9 because the claimed production method is 
However, Doumani does not teach the temperature of 10-40 degree C, speed of 800-1300 m/min as determined by a tip speed of a blade of the mixer, pH from 4.5-7.0, viscosity of emulsion from 500 mPa to 10000 mPas, 10-20% by mass of co-emulsifier. 
Rukmini et al. teaches a study of coconut oil to form microemulsions by changing the factors of ratio or water/surfactant/oil at room temperature (30 +/- 1 degree C) for at least 24 hours (page 260, Determination of water/surfactant/oil ratio). The mixture was stirred in at medium speed and temperature kept at 40 degree C, then stirred at high speed for microemulsion to form, which is characterized by the presence of dear and transparent solution (page 260, Determination of HLB value of w/o microemulsion).  The concentration of surfactants must be high enough to provide the number of surfactant molecules needed to stabilize the microdroplets to be produced by an ultralow interfacial tension (< 10-3 mN/m). Moreover, the mixed surfactant having low and high HLB value was able to bridge the hydrophilic/lipophilic gap between the water and the oil phases, producing microemulsions with substantial solubilization and ultralow interfacial tension. It was very important to promote the formation of a microemulsion system having a diameter of the droplets in the range of 10-100 nm (page 261, right 
Holscher et al. teaches a w/o emulsion produced with glycerol (10%) (Example VII).
Rostro et al. teaches an emulsion composition with at least 1% virgin coconut oil (Claim 8).
Owen et al. teaches contact with aqueous fluid would convert form to an oil-in-water emulsion (Abstract).
The references also do not specifically teach performing the process in the time span and temperature range claimed by applicant. Rukmini et al. teaches a study of coconut oil to form microemulsions by changing the factors of ratio of water/surfactant/oil at room temperature (30 +/- 1 degree C) for at least 24 hours (page 260, Determination of water/surfactant/oil ratio), The process in the time span and temperature range is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal process in the time span and temperature 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising 10-20% of glycerol of the active agent combination for the following reasons.  The reference does teach the composition for making an emulsion.  Holscher et al. teaches a w/o emulsion produced with glycerol (10%) (Example VII). Thus, it would have been obvious to make a concentrated composition containing 10-20% glycerol for use as an emulsion.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for treating composition. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman,  136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943).  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable varition..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…



It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use oil-in-water emulsion because Owen et al. teaches contact with aqueous fluid would convert to an oil-in-water emulsion (Abstract).  One would have been motivated to make emulsions for the expected benefit of enhancing solubility into different medium.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

Claims 1, 4, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doumani (US 4073412) in view of Rukmini et al. (2012, International Food Research Journal, 19: 259-264), Holscher et al. (US 4818553), Rostro et al (US 2014/0114231 A1), and Owen et al. (US 5444041) as applied to claims 1, 3-4, 7-9, 11, and 13-14 above, and further in view of Ochi et al. (US 2011/0236360 A1) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
	
The teachings of Doumani, Rukmini et al., Holscher et al., Rostro et al., and Owens et al. are set forth above and applied as before. 
The combination of Doumani, Rukmini et al., Holscher et al., and Rostro et al. do not specifically teach the fermenting the mixture in lactic acid bacteria and yeast at a temperature of 10-40 degree C. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use lactic acid bacteria for fermentation because Ochi et al.  teaches the culture can ferment food products for administration with coconut oil products. One would have been motivated to make an emulsion with fermented products from lactic acid bacteria for the expected benefit of enhancing food product. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references. 
The references also do not specifically teach performing the process in the pH and temperature range claimed by applicant. Ochi et al. teaches lactic acid bacteria is culture at 37 degree C, in pH 6.5 [0024]. The process in the pH and temperature range is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal process in the time span and temperature range to use in order to best achieve the desired results. Thus, absent some .

Response to Arguments
Applicant argues that the reference does not teach virgin coconut oil, 10-20% mass co-emulsifier, powdery matter is dissolved in an aqueous medium, forms micelles from 0.1-0.6 micron.
In response to Applicant’s argument, Rostro et al. teaches an emulsion composition with at least 1% virgin coconut oil (Claim 8).  
Holscher et al. teaches a w/o emulsion produced with glycerol (10%) (Example VII). Thus, it would have been obvious to make a concentrated composition containing 10-20% glycerol for use as an emulsion.  
Doumani teaches a water-in-oil lecithin emulsion composition with lecithin (Claim 1), glycerol, sorbitol (Claim 8) as the co-emulsifier, coconut oil (Claim 14). The powdery mixture would inherently occur when little oil is used and little emulsifier is used with lecithin, which is a solid. The process of making a water-in-oil lecithin emulsion composition with lecithin, glycerol, sorbitol as the co-emulsifier, coconut oil would require a production method in Claim 9 because the claimed production method is simply mixing the three ingredients, which must be broadly done for production of compositions having three separate ingredients. Stable micellar structure with an average diameter from 0. 1 micron to 0.6 micron would inherently form because the formation of thermodynamically stable, transparent isotropic solutions with particle sizes range from 5- 10 nanometer (Rukmini et al., page 259, left column, last paragraph), 0.1 
Applicant argues their oil-in-water emulsion is not taught.
In response to Applicant’s argument, Owen et al. teaches contact with aqueous fluid would convert form to an oil-in-water emulsion (Abstract).  Thus, the medium when introduced to water would flip the emulsion to be oil-in water.

	Applicant  argues that the claimed ingredients would not form the micellar structure as claimed.
	In response to Applicant’s argument, the same ingredients are taught.  The physical criteria for forming a micelle are taught.  Therefore, the same ingredients would form and behave physically the same as claimed.  

Applicant argues that the temperature and speed for mixing the emulsion is not taught.
In response to Applicant’s argument, the perimeters for making an emulsion is understood by those skilled in the art.  The physics of forming emulsions are known.  Emulsion formation depends on mixing speed for combining the lipid and water phase, temperature for solubility, concentration for size.  Thus, the speed, temperature, time, 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655